COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Robert Writt V. Shell Oil Company and Shell International, E&P,
                          Inc.

Appellate case number:    01-11-00201-CV

Trial court case number: 0965221

Trial court:              189th District Court of Harris County

Date motion filed:        March 29, 2013

Party filing motion:      Appellee

       It is ordered that the motion for rehearing is   DENIED       GRANTED.


Judge’s signature: /s/ ___Terry Jennings______________________
                        Acting Individually   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, and Brown. Justices Bland and Huddle, not sitting.


Date: June 25, 2013